Citation Nr: 0215506	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  99-16 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The propriety of the initial noncompensable rating assigned 
for dermatophytosis and eczema of the jock area.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel






REMAND

The veteran had active service from December 1987 to February 
1992.  

This matter came before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
When the case was before the Board in January 2001, it was 
remanded for further RO actions, to include adjudication of 
the veteran's claim for service connection for skin pathology 
affecting the veteran's arms, neck and legs.  

While the case was in remand status, the RO granted service 
connection for arthritis of the left hand and wrist.  The 
grant of service connection is a complete grant of the 
benefit sought as to that matter.  

However, the RO has not adjudicated the inextricably 
intertwined claim of entitlement to service connection for 
skin disability of the arms, neck and legs.  This must be 
done before the Board decides the propriety of the initial 
noncompensable rating assigned for the service-connected 
dermatophytosis of the jock area.  

Additionally, on August 30, 2002, the criteria for evaluating 
disabilities of the skin were amended.  See 67 Fed. Reg. 
49590 (July 31, 2002). 

When the governing law or regulations change during the 
pendency of an appeal, the more favorable version will be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  This determination depends on the facts of each 
case.  VAOGCPREC 11-97 at 2.  Whichever version applies, all 
evidence on file must be considered and the amended version 
shall apply only to periods from and after the effective date 
of the amendment.  The prior version shall apply to periods 
preceding the amendment but may also apply after the 
effective date of the amendment.  VAOGCPREC 03-2000 (see also 
38 U.S.C.A. § 5110(g) (West 1991), a liberalizing law shall 
not be applied earlier than the effective date thereof). 

Here, the RO has not had the opportunity to address the 
potential application of the revised rating criteria.  Under 
the circumstances of this case, there is potential prejudice 
to the veteran if the RO does not consider the revised rating 
criteria in the first instance.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Also, since the new potentially applicable Diagnostic Codes 
set forth new criteria which must be considered for rating 
purposes the veteran should be afforded an additional VA 
examination for rating purposes.  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be requested to provide the 
names, addresses and approximate dates of treatment 
or evaluation for all health care providers who 
have treated him for his service-connected skin 
disability since March 2001, or for any other skin 
disability since his discharge from service.  When 
the requested information and any necessary 
authorization are received, the RO should attempt 
to obtain all indicated records.  

2.  When the above development has completed, the 
veteran should be afforded a VA dermatology 
examination to determine the current extent of 
impairment from the service-connected 
dermatophytosis of the jock area and the nature and 
etiology of any other currently present skin 
disorders.  The claims folder should be made 
available to and be reviewed by the examiner. 

The examiner should be requested to identify the 
extent of any areas of exudation, exfoliation, 
itching, exudation, ulceration and crusting.  Any 
systemic or nervous manifestations of the 
disability should also be identified.  The examiner 
should identify any scarring associated with the 
service-connected disability and indicate whether 
it is tender and painful on objective demonstration 
or subject to repeated ulceration.  The examiner 
should also be informed of the new criteria for 
evaluating dermatitis or eczema and the new 
criteria for evaluating scars, and instructed to 
provide all information required for rating 
purposes under the new criteria. 

If the veteran is found to have any skin disorder 
other than dermatophytosis and eczema of the jock 
area, the examiner should provide an opinion as to 
whether it is at least as likely as not that the 
disorder is etiologically related to the veteran's 
military service or his service-connected skin 
disability.  

Color photographs depicting the service-connected 
skin disorder should be taken and associated with 
the examination report.  The rationale for all 
diagnoses and opinions expressed must also be 
provided.

3.  Then, the RO should review the claims folder 
and ensure that all of the foregoing development 
has been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

4.  The RO should undertake any other development 
it deems to be required to comply with the notice 
and duty to assist provisions of 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002) and the 
implementing regulations. 

5.  Then, the RO should adjudicate the veteran's 
claim for service connection for skin disability of 
the arms, neck and legs and readjudicate the issue 
on appeal, to include consideration of the new 
criteria.  

6.  If the benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO should issue 
a supplemental statement of the case and afford the 
veteran and his representative an appropriate 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate outcome warranted in this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


